NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MICHAEL J. I-IARRIS, SR.,

Plamtlff» Civil Aai<m NO. 16_6474 (MAS) (DEA)

V' MEMORANDUM oPlNloN

UNITED STATES POSTAL SERVICE,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant United States Postal Service’s
(“Defendant”) l\/[otion to Dismiss Certain Counts pursuant to Federal Rules of Civil Procedurel
12(b)(l) and 12(b)(6). (ECF No. 42,) Pro se PlaintifiC Michael Jamar I-Iarris, Sr. (“Plaintiff’)
opposed (ECF No. 45.) Defendant did not file a reply. The Court has carefully considered the
parties’ submissions and decides the matter Without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth below, Defendant’s Motion to Dismiss Certain Counts is granted
I. Background

The Court assumes the parties’ familiarity With the facts as the background has been set
forth in the Court’s previous opinions The Court, accordingly, will only reference the facts

required to determine the instant motion. Defendant employs Plaintiff, and Plaintiff began his

 

l All references to Rules hereinafter refer to the Federal Rules of Civil Procedure, unless otherwise
noted.

employment in or around 20()6.2 (Compl. 11 l 1, ECF No. 4().) ln or around 2012, Plaintiff applied
for Fl\/ILA intermittent leave to care for his disabled parents, and Defendant approved his request.
(Id. 1]1[ 13-14.) Beginning in 2016, Defendant reprimanded Plaintiff on numerous occasions, due
in part, to his taking time off from work to care for his disabled parents (Id. 1111 17-29.) Plaintiff
further states he was Wrongfully suspended because he took time off to recuperate from a leg
injury. (ld. 1]‘|] 24-25.)

On August 25, 2016, Plaintiff filed a complaint against Defendant. (Compl., ECF No. l-l .)
On October 25, 2016, Defendant filed a Motion to Dismiss pursuant to Rules S(a) and 12(b)(6).
(Def.’s Mot. to Dismiss, ECF No. 4.) On February 24, 2017, the Court granted Defendant’s
Motion to Dismiss without prejudice and found good cause to allow Plaintiff to file an amended
complaint (Mem. Op., Feb. 24, 2017, ECF No. 15.)

On March 24, 2017, Plaintiff filed his Amended Complaint (Am. Compl., ECF No. 18.)
On June 3, 2017, Plaintiff moved to amend and correct his Amended Complaint. (Pl.’s l\/lot. to
Am., ECF No. 19.) On October 17, 2017, the Magistrate Judge ordered that Docket Entry numbers
18 and 19 constituted Plaintiffs Second Amended Complaint. (Order, Oct. 17, 2017, ECF No.
26.) Defendant then filed a Motion to Disrniss Plaintiff s Second Amended Complaint pursuant
to Rules S(a) and 12(b)(6). (Def.’s Mot. to Dismiss, Nov. 14, 2017, ECF No. 31.) The Court
granted Defendant’s Motion to Dismiss on May 16, 2018, and provided Plaintiff with an
opportunity to amend the Second Amended Complaint. (Mem. Op., May 16, 20l 8, ECF No. 36.)

On June 27, 2018, Plaintiff filed his Third Amended Complaint (Third Am. Compl., ECF
No. 40.) The first count of the Third Amended Complaint asserts, “Defendant interfered with [his]

FMLA rights by failing to provide [him] With individualized notice of [his] FMLA rights . . . . As

 

2 For purposes of the instant motion, the Court accepts all factual allegations in the Complaint as
true. See Phi!lrps v. Cly. ofAllegheny, 515 F.3d 224, 233 (_“»d Cir. 2008).

2

a result of Defendant’s action as described above, Defendant violated the FMLA causing [him] to
suffer damages.” (Id. 1111 36-38.) Plaintiff's second count contends, “Defendant retaliated against
[hirn] for exercising [his] FMLA rights by disciplining him for taking FMLA-protected absences.”
(Id. 1[ 40.) Plaintiff s third count asserts, “Defendant interfered with [his] NJFLA rights by failing
to provide Plaintiff with individualized notice of [his] NJFLA rights.” (Id. 11 7.) Finally, in his
fourth count, Plaintiff states, “Defendant retaliated against [him] for exercising [his] NJFLA rights
by disciplining him for taking NJFLA-protected absences. . . [and a]s a result of Defendant’s
unlawful actions, [he] has and continues to suffer damages." ([d. 11 12-13.)

II. Analysis

Defendant moves to dismiss certain counts of Plaintiffs Third Amended Complaint
pursuant to Rules l2(b)(6) and l2(b)(1). (Def.’s Mot., ECF No. 42.) The Court Will address each
in turn.

A. Rule 12|b[§6!

In addressing a motion to dismiss under Rule 12(b)(`6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to [P]laintiff, and determine
Whether, under any reasonable reading of the complaint, . . . [P]laintiff may be entitled to relief”
Phillz`ps, 515 F.3d at 233 (quoting Pinker v. Roche Holdt'ngs Ltd., 292 F.3d 361, 374 n.7 (3d Cir.
2002). When reviewing a Rule 12(b)(6) motion, “a court should ‘consider only the allegations in
the complaint, exhibits attached . . . , matters of public record, and documents that form the basis
ofa claim.”’ M& MStone Co. v. Pa., 388 F. App’x 156, 162 (3d Cir. 2010) (quoting Lum v. Bank
ofAm., 361 F,3d 217, 221 n.3 (3d Cir. 2004)). When a plaintiff proceeds pro se, the plaintiffs
pleadings, “however inartfully pleaded . . . [are held] to less stringent standards than formal
pleadings drafted by lawyers.” Haz'nes v. Kerner, 404 U.S. 519, 520 (1972). “While a litigant’s

pro se status requires a court to construe the allegations in the complaint liberally, a litigant is not

absolved from complying With Twombl_v and the federal pleading requirements merely because
s/he proceeds pro se.” Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010); see also Erickson v.
Pardus, 551 U.S. 89, 94 (2007).

Defendant first moves to dismiss under Rule 12(b)(6) Plaintiff s request for punitive, pain
and suffering, and emotional distress damages (Def.’s Moving Br., ECF No. 42~3.) Defendant
contends the FMLA does not support such damages and, therefore, Plaintiff may not recover such
damages (Id. at 6.) Defendant cites the plain language of the statute, Which provides for monetary
damages, liquidated damages, equitable remedies, attorney’s fees, expert witness fees and other
costs (Id.) See 29 U.S.C. § 2617(a)(1)(A)(i)~(iii). Defendant asserts that the comprehensive
remedies made available under section 2617 strongly indicate that the aforementioned damages
are the exclusive remedies available under the FMLA, (Id.)

Plaintiffs opposition does not directly address Defendant’s assertion regarding punitive,
pain and suffering, and emotional distress damages (Pl.’s Opp’n, ECF No. 45.) Plaintiff responds
by reiterating “[t]he [P]ost [O]ffice willingly and knowingly violated the FMLA” and Defendant
“willingly and knowingly retaliated against” him. (Id. at 1.)

In Brown v. Nutrin`on Managemem Services, Co., the Third Circuit opined that punitive,
pain and suffering, and emotional distress damages are not recoverable under the FMLA. 370 F.
App’x 267, 270 n.3 (3d Cir. 2010), Other courts in this district have since interpreted the Third
Circuit’s statement as confirmation that the FMLA does not permit recovery for those types of
damages See e.g., Zawadowicz v. CVS Corp., 99 F. Supp. 2d 518, 540 (D.N.J. 2000) (finding the
plaintiff conceded that punitive damages and damages for emotional distress are unavailable under
the FMLA); see also Marrero v. lntegritfv House, Inc., No. 16-5968, 2018 WL 4462499, at *6
(D.N.J. Sept. 17, 201 S) (citation omitted) (finding punitive damages are not recoverable under the

FMLA); sweet v. C¢y. af Gl@aceszer, NO. 15-232, 2016 WL 3448275, at *9 n.4 (D.N.J. June 15,

2016) (citation omitted) (finding emotional distress damages non-compensable under the FMLA).
Accordingly, because the FMLA does not permit recovery for punitive, pain and suffering, and
emotional distress damages, the Court grants with prejudice Defendant’s l\/Iotion to Dismiss under
Rule 12(b)(6) and dismisses Plaintiffs’ request for punitive, pain and suffering, and emotional
distress damages with prejudice

B. Rule 12gb[gI!

Defendant further moves to dismiss certain portions of Plaintiff s Third Amended
complaint under Rule 12(b)(l). (Def.’s Moving Br. at 4.) Defendant argues Plaintiff has failed to
carry his burden of establishing the Court has jurisdiction to hear Plaintiff s NJFLA claims, and
frames it’s assertion in terms of sovereign immunity. (Id. at 4-5.)

In response, Plaintiff contends “the USPS does [not] have immunity in this case. The USPS
has immunity in claims arising out of the loss, miscarriage or negligent transmission of letter or
postal matter.” (Pl.’s Opp’n at 1.) In support of his assertion, Plaintiff cites 39 U.S.C. § 409,
which discusses suits by and against the United States Postal Service. (Io’. at 1-2.)

“Federal courts have limited jurisdiction and are permitted to adjudicate cases and
controversies only as permitted under Article 111 of the Constitution. U.S. Const. art. 111, § 2.
Unless affirmatively demonstrated, a federal court is presumed to lack subject matterjurisdiction.”
Sz`ngh v. Holder, Nc. 14~387, 2015 WL 1399055, at *3 (Mar. 25, 2015) (citing Phtla. Fea"n of
Teocher's v. Ridge, 150 F.3d 319, 323 (3d Cir. 1998)). “Under a [Rule] 12(b)(l) motion, unlike a
[Rule] l2(b)(6) motion, the plaintiff bears the burden of persuasion.” Cunm`ngham v. Lenope Reg ’l
Hz'gh Dz`St. Bo,'. ofEdtrc., 492 P. Supp. 2d 439, 446 (D.N.J. 2007) (citing Kehr Pockages, Inc. v.
Fidelcor, ]nc., 926 F.2d 1406, 1409 (3d Cir. 1991); see also Church of the Universal Bhd. v.
Farmfngton Twp. Supervz`sors, 296 F. App’x 285, 288 (3d Cir. 2008) (citations omitted) (“[T]he

party asserting subject matter jurisdiction bears the burden ofproving that it exists.”). The Court

finds Plaintiff has not met his burden in demonstrating that the Court has subjectmatter jurisdiction
over his NJFLA claim. Plaintiff has failed to identify how 39 U.S.C. § 409, or any other controlling
law, would provide the Court with subject matter jurisdiction over a state law claim alleged against
the United States Postal Service. The Court, accordingly, dismisses Without prejudice Counts
Three and F our of Plaintiff’ s Third Amended Complaintl
III. Conclusion

For the reasons set forth above, Defendant’s Motion to Dismiss certain portions cf
Plaintiffs Third Amended Complaint is GRANTED. Plaintiffs request for punitive, pain and
suffering, and emotional distress damages is DISMISSED WITH PREJUDICE. Counts Three
and Four of Plaintiff s Complaint are DISMISSED WITHOUT PREJUDICE. Plaintiff may file
an amended complaint within fourteen days If Plaintiff fails to tile an amended complaint within
fourteen days of the issuance of this l\/lemorandum Opinion and accompanying Order, the Court

will dismiss With prejudice Counts Three and Four of Plaintiff s Third Amended Complaint.

f'
/ ¢
MICHAELVA. S'HiPP
UNITED STATES DISTRICT JUDGE

 

